        Case 2:20-cv-01371-SSV-MBN Document 20 Filed 08/13/20 Page 1 of 3



                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF LOUISIANA

    STATION 6, LLC                                              CIVIL ACTION

    VERSUS                                                         NO. 20-1371

    CERTAIN UNDERWRITERS AT                                   SECTION “R” (5)
    LLOYD’S, LONDON



                                     ORDER


        Before the Court is plaintiff’s motion to stay 1 pending a decision by the

Joint Panel on Multi-District Litigation (“JPML”), on whether to centralize

this action with other similar actions against Certain Underwriters at Lloyd’s,

London for coordinated pretrial proceedings. See In re COVID-19 Business

Interruption Protection Ins. Litig., MDL Case Number 2942. On August 12,

2020, the JPML ordered the parties in these actions to show cause why the

actions should not be centralized in a single court for coordinated pretrial

proceedings. Id. For the following reasons, the Court grants the motion to

stay.

         “Courts frequently grant stays in cases when an MDL decision is

pending.” Cajun Offshore Charters, LLC v. BP Prod. N. Am., Inc., No. 10-




1       See R. Doc. 12.
     Case 2:20-cv-01371-SSV-MBN Document 20 Filed 08/13/20 Page 2 of 3



1341, 2010 WL 2160292, at *2 (E.D. La. May 25, 2010). When determining

whether to stay proceedings, courts “must weigh competing interests and

maintain an even balance.” Landis v. North American Co., 299 U.S. 248,

254-55 (1936). Courts in this district generally consider three factors: “(1)

potential prejudice to the non-moving party; (2) hardship and inequity to the

moving party if the action is not stayed; and (3) the judicial resources that

would be saved by avoiding duplicative litigation if the cases are in fact

consolidated.” Louisiana Stadium & Exposition Dist. v. Fin. Guar. Ins., No.

09-235, 2009 WL 926982, at *1 (E.D. La. Apr. 2, 2009) (citing Weisman v.

Southeast Hotel Prop. Ltd. Partnership, 1992 WL 131080, at *6 (S.D.N.Y.

1992)). Each of these three factors weigh in favor of the stay.

      First, the defendant will not be prejudiced by a brief delay of these

proceedings. See Gulf Crown Seafood, Inc. v. BP, PLC, et al., No. 10-1344,

2010 WL 11707509, at *2 (E.D. La. June 2, 2010) (“District courts have

granted motions to stay after finding that the plaintiff would not be

prejudiced by a slight delay.” (collecting cases)). “A delay of a few months . .

. is, nonetheless, slight when compared to the hardship to [the moving party]

and the interests of judicial economy.” Id. Here, the show-cause briefing

deadlines extend through September 2, 2020, suggesting that any delay will




                                       2
     Case 2:20-cv-01371-SSV-MBN Document 20 Filed 08/13/20 Page 3 of 3



be brief. In re COVID-19 Business Interruption Protection Ins. Litig., MDL

Case Number 2942.

      Second, courts have found “hardship and inequity” when parties are

forced to litigate multiple suits in multiple courts, subjecting them to the

potential of inconsistent rulings. See Falgoust v. Microsoft Corp., No. 00-

0779, 2000 WL 462919, at *2 (E.D. La. Apr. 19, 2000). This could occur

here, given that defendant’s motion to dismiss is pending before this Court. 2

      Third, a brief stay of these proceedings will preserve judicial resources

“by avoiding duplicative litigation if the cases are in fact consolidated.” Gulf

Crown Seafood, Inc., 2010 WL 11707509, at *1.

      It is ORDERED that all proceedings in this case are STAYED, pending

a decision of the JPML.



         New Orleans, Louisiana, this _____
                                       13th day of August, 2020.


                      _____________________
                           SARAH S. VANCE
                    UNITED STATES DISTRICT JUDGE




2     See R. Doc. 11.
                                       3
